Election/Restriction
This application is in condition for allowance except for the presence of claims 1-14 and 22-28 directed to inventions non-elected without traverse.  Accordingly, claims 1-14 and 22-28 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1-14 and 22-28 are canceled.

Claim 15, last line is amended to end in a period:  “positioned over the second elongate chamber.”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/17/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a vascular access device for subcutaneous implantation, comprising: a catheter having a first lumen and a second lumen; an elongate body defining a first elongate chamber and a second elongate chamber, the first elongate chamber in fluid communication with the first lumen and the second elongate chamber in fluid communication with the second lumen; a needle penetrable septum disposed over an opening in an upper surface of the elongate body, the opening providing access to the first elongate chamber and the second elongate chamber; and a needle impenetrable guide disposed over the opening and the needle penetrable septum, the needle impenetrable guide including a plurality of first openings positioned over the first elongate chamber, and a plurality of second openings positioned over the second elongate chamber, as recited in claim 15.
The closest relevant art is: U.S. Patent No. 6,540,717 to Sherry which discloses a vascular access device for subcutaneous implantation (implantable vascular access device 30, see Fig. 3), comprising: catheters (catheters 47); an elongate body (housing 31) defining a first elongate chamber (a first chamber 32) and a second elongate chamber (a second chamber 32) (two chambers 32 are shown in Figs. 3-4), the first elongate chamber in fluid communication with the first lumen of the first catheter (see Fig. 3) and the second elongate chamber in fluid communication with the second lumen of the second catheter; a septum (36) disposed over an opening in an upper surface of the elongate body (see Fig. 4), the opening providing access to the first elongate chamber and the second elongate chamber (see Figs. 3-4); and a needle impenetrable guide (surface with openings 34) disposed over the opening and the septum, the needle impenetrable guide including a plurality of first openings positioned over the first elongate chamber (set of openings 34 over the first chamber 32), and a plurality of second openings positioned over the second elongate chamber (set of openings 34 over the second chamber 32), but Sherry does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783